Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
					    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarte et al (US 6,852,824) in view of Higgins (US 5,932,352).
Schwarte et al teach an aqueous coating composition comprising water, 10.5 parts by weight of components (i) (aqueous acrylate dispersion Acronal 290 D), 13.5 parts by weight of primary dispersion (Ex. 2. Acrylate graft-modified polyurethane resin), 10.4 parts by weight of thickener 1 (3% silicate in water), 18 parts by weight of thickener 2 (3% polyacrylic acid in water), 3.5 parts by weight of melamine resin, 10.2 parts by weight of filler paste comprising 10 wt% of Aerosil (silica) with water and solvents in example 3 (table 1).  An amount of water would be about 54 wt.% even without counting water aqueous acrylate dispersion Acronal 290 D.  The Aerosil (silica) would be nano-sized filler inherently meeting claim 2.

The instant invention further recites surface modified fillers and monomers and amounts thereof for the grafting (claim 4) over Schwarte et al.
Schwarte et al further teach employing wetting agents such as siloxane or fluorine compounds and adhesion promoters at col. 21, lines 47-50.
Higgins teaches inorganic fillers treated with a surface modifier at col. 3, line 64 to col. 4, line 15 in order to improve compatibility with a matrix resin.
Although the example 2 of Schwarte et al teaches styrene, methyl methacrylate, n-butyl acrylate and hydroxyethyl methacrylate for grafting, Schwarte et al teach six different monomers encompassing the recited three monomers at cols. 14-16.  Schwarte et al further teach the monomers and amounts thereof can be varied depending on the desired properties such as hydrophilicity or hydrophobicity at col. 16, line 63 to col. 17, line 17.  Thus, the monomers and amounts thereof for the grafting of claim 4 would be obvious.  As to the recited solvents of claim 9 over butyl glycol used in the example 3 of Schwarte et al, Schwarte et al further teach low-boiling organic solvents at col. 21, lines 20-21 and the recited alcohols are well-known for low- boiling organic solvents.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known surface modifiers for the inorganic  and further to utilize the recited monomers and amounts thereof of claim 4 for grafting polyurethane of Schwarte et al with the wetting agents such as siloxane or fluorine compounds as well as  and since Schwarte et al teach that the monomers and amounts thereof can be varied depending on the desired properties such as hydrophilicity or hydrophobicity as well as low-boiling organic solvents such as alcohols since Schwarte et al teach such modifications absent showing otherwise. 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to different amounts of components: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

s 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarte et al (US 6,852,824) in view of Higgins (US 5,932,352), and further in view of Akazawa et al (US 6,214,511) and/or Ikeda et al (US 9,776,447).
In case applicant proves that Aerosil (silica) of Schwarte et al does not have the recited size of claim 1, Akazawa et al and Ikeda et al teach that Aerosil (silica) has a particle size of 16 nm at col. 18, lines 10-12 and 500 nm at col. 38, lines 17-19, respectively.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known Aerosil (silica) taught by Akazawa et al and/or Ikeda et al in Schwarte et al and Higgins thereof absent showing otherwise.
See above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarte et al (US 6,852,824) in view of Higgins (US 5,932,352) as applied to claims 1-6, 8 and 9 above, and further in view of Lim et al (US 8,980,385) and JP2009234009 A.
The instant claim 10 further recites a biaxially stretched polyester film coated with a polyurethane coating over a coating composition of Schwarte et al and Higgins.
The biaxially stretched polyester film coated with a polyurethane coating is well-known in the art
Lim et al teach a biaxially stretched polyester film coated with a polyurethane coating in example 1.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to coat the art well-known biaxially stretched polyester film taught by Lim et al or CN with coating composition of Schwarte et al and Higgins thereof since the biaxially stretched polyester film coated with a polyurethane coating is well-known as taught by Lim et al, CN and JP absent showing otherwise.
See above cited Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945) and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				OBJECTION
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Nov. 5, 2021                                              /TAE H YOON/                                                                           Primary Examiner, Art Unit 1762